If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



HELEN FAYE LINGENFELTER,                                           UNPUBLISHED
                                                                   May 23, 2019
               Plaintiff-Appellant,

v                                                                  No. 343292
                                                                   Monroe Circuit Court
FARM BUREAU GENERAL INSURANCE                                      LC No. 17-139619-NI
COMPANY,

               Defendant,
and

BETTY KRIEGER,

               Defendant-Appellee.


Before: MURRAY, C.J., and JANSEN and RIORDAN, JJ.

JANSEN, J. (dissenting)

        Because I agree with plaintiff that the trial court erred in granting defendant summary
disposition because genuine issues of material fact exist regarding whether plaintiff suffered a
serious impairment of a body function entitling her to recover no-fault benefits, I respectfully
dissent.

        As noted in the majority, “the aggravation or triggering of a preexisting condition can
constitute a compensable injury.” Fisher v Blankenship, 286 Mich. App. 54, 65; 777 NW2d 469
(2009). Therefore, preexisting conditions and a history of treatment for such conditions does not
require granting summary disposition and dismissing the lawsuit brought by a plaintiff after a
motor vehicle accident. Id. Here, there is conflicting record evidence regarding whether the
accident caused plaintiff’s symptoms or exacerbated her problems, thereby creating a question of
fact, and making summary disposition inappropriate. See Patrick v Turkelson, 322 Mich. App.
595, 605-606; 913 NW2d 369 (2018). (where evidence is conflicting, summary disposition is
improper).




                                               -1-
        Plaintiff’s primary physician, Dr. Gilreath, signed an Attending Physician’s Report in
March 2018, indicating that plaintiff’s symptoms and diagnosis were a result of the accident. At
the same time, he signed a disability certificate dating back to the date of the accident, disabling
plaintiff from housework. Plaintiff testified that she hurt her knees in the accident, and had
trouble walking thereafter, even on the knee that she had replaced before the accident. Plaintiff
complained of headaches before the accident, but she testified that she experienced pain in her
head every day after the accident. Although there was little record evidence of a physical basis
for her complaints, there was conflicting evidence that the accident specifically exacerbated her
preexisting chronic problems. Dr. Gilreath indicated that it did, and several of the independent
medical examiners could not exclude the possibility that the accident exacerbated plaintiff’s
problems. Therefore, the trial court erred in determining that plaintiff had no objectively
manifested impairment of a body function.

        Additionally, the evidence establishes at least a question of fact regarding whether any
alleged impairment affected plaintiff’s general ability to lead her normal life any differently than
how she lived before the accident. Plaintiff did suffer from chronic conditions, and led a
sedentary lifestyle before the accident. However, the record evidence establishes that questions
of fact exist regarding whether this significantly changed after the accident. Plaintiff testified
that she was able to do many tasks before the accident, but her medical history contradicts this
testimony. Her preexisting conditions hindered her mobility. However, plaintiff also testified
regarding the many tasks that she could no longer do after the accident, which Williams helps
her complete. The outpatient rehabilitation report indicated many tasks that plaintiff had trouble
doing, or could no longer do. In comparing plaintiff’s life before and after the accident, there is
at least a question of fact whether any of plaintiff’s impairments influenced her normal manner
of living. McCormick v Carrier, 487 Mich. 180, 202; 795 NW2d 517 (2010)

        Therefore, plaintiff has established the existence of genuine issues of material fact
regarding whether an objectively manifested impairment of an important body function affected
her ability to live her normal life, and the trial court improperly granted defendant’s amended
motion for summary disposition. I would reverse the trial court order granting defendant
summary disposition, and remand for further proceedings.

                                                             /s/ Kathleen Jansen




                                                -2-